                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

FRANCISCO F. HERNANDEZ,

      Plaintiff,

v.                                                Case No. 5:18cv167-TKW-MJF
K. GIPSON and L. ERBACHER,

      Defendants.
                                           /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 51). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that Plaintiff’s motion for a

temporary restraining order is moot and is due to be denied on that basis.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Plaintiff’s motion for temporary restraining order (Doc. 41) is

             DENIED.
DONE and ORDERED this 9th day of March, 2020.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
